DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the redistribution structure comprises: a first dielectric layer; a first conductive pattern; and a second conductive pattern, wherein a first portion of the first conductive pattern in the first dielectric layer surrounds a first portion of the second conductive pattern in the first dielectric layer, and wherein the first dielectric layer insulates the first portion of the second conductive pattern from the first portion of the first conductive pattern” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “wherein the redistribution structure comprises: a first dielectric layer; a first conductive pattern in the first dielectric layer, wherein a sidewall of the first conductive pattern is coterminous with a first sidewall of the molding compound; and a second conductive pattern, wherein a sidewall of the second conductive pattern is coterminous with a second sidewall of the molding compound, the second sidewall of the molding compound is opposite the first sidewall of the molding compound, and the first dielectric layer insulates the second conductive pattern from the first conductive pattern” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “the second device die is on an opposing side of the redistribution structure as the first device die, wherein the first device die is a passive device die or the second device die is a passive device die; an input/output contact electrically connected to the redistribution structure and in the second molding compound; and a solder region extending along a sidewall of the second molding compound, the solder region contacts a sidewall of the input/output contact.” In combination with the remaining claimed features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899